Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing January 30, 2009 Securities and Exchange Commission Office of Filings and Information Services 100 F. Street, NE Washington, D.C. 20549 Re: DREYFUS NEW JERSEY MUNICIPAL MONEY MARKET FUND, INC. File No.: 811-5527; 33-20891 Gentlemen: Transmitted for filing is Form N-CSR for the above-referenced Registrant for the Annual period ended November 30, 2008. Please direct any questions or comments to the attention of the undersigned at 212.922.6850. Very truly yours, /s/Faria Adam Faria Adam
